DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/601,201, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The current elected embodiment is not supported by the previous applications.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8-9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kalvert (US 2003/0236475) in view of Hecht et al (US 2011/0024149).
With respect to claim 1, Kalvert discloses A tremor reduction device worn by a user (Fig 17, [0002], device to reduce tremors), the device comprising: a. a wearable attachment device for attaching said tremor reduction device to a portion of said user's body (Fig 17, coupling plate 27 is part of the wearable attachment device 27/17); 5b. a docking mechanism attached to said wearable attachment device (Fig 17, docking mechanism is arm 47, attached to mounting member 17 of the coupling mechanism 17/27); c. a hub operable to reversibly connect with said docking station ([0091], [0054], Fig 17, arm is attached to the mounting member 17, the end of arm 47 which makes the contact would be a hub, reversibly attached as it can be removed and relocated via the multiple mounting options of member 17); d. at least one housing member attached to said hub (Fig 17, [0061], gyroscope 3 has a case thus a housing, attached to the hub by the body of the arm 47).
Kalvert is silent on a hub operable to reversibly connect with said docking station, said housing member containing a mass for counteracting and damping a tremor produced by a patient said portion of said user's body.  
Hecht et al teaches an analogous stabilizing system with a linear mass 24a in a housing 14a, wherein said housing member containing a mass for counteracting and damping a tremor produced by a patient said portion of said user's body ([0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mass/housing movement of Kalvert to have the biasing means and linear movement as taught by Hecht et al in order to have a system that is adapted to the frequencies it needs to dampen with a wide range (Hecht et al [0005]) and with a space saving structure (Hecht et al [0008]). 
With respect to claim 3, Kalvert/Hecht et al discloses The device of Claim 2, wherein said mass is translatable along an 15axis between a proximal limit and a distal limit within said housing (Hecht et al [0019], translatable along an axis 16a between a proximal limit 80a and a distal limit 82a), and said device further comprises a biasing mechanism operable to return said mass to a neutral position between the proximal limit and the distal limit when said mass is displaced from said neutral position by a force having a component along the axis (Hecht et al [0019], a biasing mechanism 28a/30a operable to return said mass to a neutral position).  

With respect to claim 4, Kalvert/Hecht et al discloses 20The device of claim 1.
Kalvert/Hecht et al as it is currently combined is silent on wherein the at least one housing member comprises a first housing member enclosing a first mass, and a second housing member enclosing a second mass.  
Kalvert further teaches the use of a first housing member, and a second housing member (Fig 16 (b) [0090]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single mass/housing of Kalvert/Hecht et al to have two housing members as further taught by Kalvert in order to have more overall stabilization (Kalvert [0068], [0062]). 
Hecht et al further teaches wherein the at least one housing member comprises a first housing member enclosing a first mass (Fig 1, a linear mass 24a in a housing 14a), and a second housing member enclosing a second mass ([0019], Fig 1, a linear mass 26a in a housing 18a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mass/housing movement of Kalvert/Hecht et al to have the biasing means and linear movement as taught by Hecht et al in order to have a system that is adapted to the frequencies it needs to dampen with a wide range (Hecht et al [0005]) and with a space saving structure (Hecht et al [0008]). 
With respect to claim 6, Kalvert/Hecht et al discloses The device of claim 4, wherein the first housing member comprises a first sliding means and the first mass slidably translates along the first sliding means (Hecht et al [0021], guide rails 44a/46a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mass/housing movement of Kalvert/Hecht et al to have the biasing means and linear movement as taught by Hecht et al in order to have a system that is adapted to the frequencies 
With respect to claim 8, Kalvert/Hecht et al discloses The device of claim 4, wherein the first mass translates along a first axis, and the second mass translates along a second axis (Hecht et al [0021], first axis 16a and second axis 20a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mass/housing movement of Kalvert/Hecht et al to have the biasing means and linear movement as taught by Hecht et al in order to have a system that is adapted to the frequencies it needs to dampen with a wide range (Hecht et al [0005]) and with a space saving structure (Hecht et al [0008]). 
 With respect to claim 9, Kalvert/Hecht et al discloses 10 The device of claim 8, wherein the first axis is in parallel alignment with the second axis (Kalvert [0091], [0090], gyroscopes can be placed and aligned according to the needs of the user, the device is capable of placing the axes in parallel).  
 With respect to claim 11, Kalvert/Hecht et al discloses The device of claim 10, wherein the portion of said user's body is the user's arm (Kalvert [0009], arm), and the first axis and the second axis are substantially perpendicular to the longitudinal axis of said arm (Kalvert [0091], [0090], gyroscopes can be placed and aligned according to the needs of the user, the device is capable of placing the axes perpendicular to the arm).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kalvert/Hecht et al as applied to claim 1 above, and further in view of Williams (US 4944766).
With respect to claim 12, Kalvert/Hecht et al discloses 20The device of claim 1.
Kalvert/Hecht et al is silent on wherein the wearable attachment device is a sleeve comprising a stretchable material.  
Williams teaches an analogous arm orthosis having a wearable device 11/12, docking portion 13, and an elongated system attached to the docking portion (Fig 4), wherein the wearable attachment device is a sleeve comprising a stretchable material (col 2 ln 25-35, col 3 ln 10-20, sleeve 11 with elastic portion 28).  
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kalvert/Hecht et al as applied to claim 1 above, and further in view of Olivarez (US 2014/0057762).
With respect to claim 13, Kalvert/Hecht et al discloses The device of claim 1.
Kalvert/Hecht is silent on wherein said docking mechanism includes a magnetic connector. 
Olivarez teaches an analogous attachment system 170/180/190 with a docking system 140 to which an arm 100 is attached, the arm to hold a weight (Fig 8, Fig 8), said docking mechanism includes a magnetic connector ([0030]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the docking member of Kalvert/Hecht et al to further include a magnet as taught by Olivarez to better maintain the desired attachment configuration (Olivarez [0030]). 

Claims 14-19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kalvert in view of a different embodiment of Kalvert and in view of Hecht et al and in view of Kaiser et al (US 2003/0006357).
With respect to claim 14, Kalvert discloses A tremor reduction device worn by a user (Fig 17, [0002], device to reduce tremors), the device comprising: a. a first tremor damping member for counteracting a tremor of a user (Fig 17, [0061], gyroscope 3 is a dampener); Preliminary Amendmenta docking member (Fig 17, docking mechanism part of arm 47 attached to mounting member 17 of the coupling mechanism 17/27); an5d a wearable attachment member operable to be worn on a portion of the user's body (Fig 17, coupling plate 27 is wearable), said wearable attachment member having a docking receiver operable to attach to said docking member of said hub (Fig 17, coupling plate 27 with receiver 17 for hub portion of arm 47).  

Kalvert in another embodiment teaches the use of a first and second dampening member (Fig 16 (b) [0090]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single dampener of Kalvert/Hecht et al to have two dampeners as further taught by Kalvert in order to have more overall stabilization (Kalvert [0068], [0062]). 
Kalvert/Kalvert is silent on a first tremor damping member comprising a first mass for counteracting a tremor of a user;  Preliminary Amendmentb. a second tremor damping member comprising a second mass for counteracting said tremor; c. a hub to which said first and second tremor damping members are attached.
Hecht et al teaches an analogous stabilizing system with a first  linear mass 24a in a housing 14a, and a second tremor damping member ([0019], Fig 1, a linear mass 26a in a housing 18a) comprising a second mass for counteracting said tremor ([0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mass/housing movement of Kalvert/Kalvert to have the biasing means and linear movement as taught by Hecht et al in order to have a system that is adapted to the frequencies it needs to dampen with a wide range (Hecht et al [0005]) and with a space saving structure (Hecht et al [0008]). 
Kalvert/Kalvert/Hecht et al are silent on c. a hub to which said first and second tremor damping members are attached.
Kaiser et al teaches an analogous tremor control system (Fig 9, [0041]) having an attachment device 40, a docking mechanism 12, two dampening members 50/52, and a hub 70 of arms 74/76 of frame 14 to which said first and second tremor damping members are attached.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arm of Kalvert/Kalvert/Hecht et al to have two arms connected via a hub as taught by Kaiser et al in order to maintain the device center of mass with the center of the user’s arm (Kaiser et al [0022]) and be a better balanced system (Kaiser et al [0008]). 
With respect to claim 15, Kalvert/Kalvert/Hecht et al/Kaiser et al discloses The device of claim 14, wherein said wearable attachment member is 10attached to a portion of an arm of the user and hold said first and second damping members in a predetermined position relative to said portion of the arm (Kalvert [0009], [0091], arm and held in a predetermined position).  
With respect to claim 16, Kalvert/Kalvert/Hecht et al/Kaiser et al discloses The device of claim 14, wherein said first mass is translatable along a first axis between a first proximal limit and a first distal limit (Hecht et al [0019], translatable along an axis 16a between a proximal limit 80a and a distal limit 82a), the first mass having a first 15neutral position midway between the first proximal limit and the first distal limit (Hecht et al [0019], a biasing mechanism 28a/30a operable to return said mass to a neutral position), and said first mass is operable to be displaced from said first neutral position by a force generated by said tremor having a component along the first axis (Hecht et al [0009], moved by device shaking, would be capable of being moved by a tremor).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mass/housing movement of Kalvert/Kalvert/Hecht et al/Kaiser et al to have the biasing means and linear movement as taught by Hecht et al in order to have a system that is adapted to the frequencies it needs to dampen with a wide range (Hecht et al [0005]) and with a space saving structure (Hecht et al [0008]). 
With respect to claim 17, Kalvert/Kalvert/Hecht et al/Kaiser et al discloses The device of claim 16, wherein said second mass is translatable along a 20second axis (Hecht et al Fig 1, second mass 26a along second axis 20a) between a second proximal limit and a second distal limit (Hecht et al Fig 1, second proximal and distal limits 82a and 68a), the second mass having a second neutral position midway between the second proximal limit and the second distal limit ([0019], spring return the mass to a starting point), and said second mass is operable to be displaced from said neutral position by a force generated by said tremor having a component along the second axis (Hecht et al [0009], moved by device shaking, would be capable of being moved by a tremor).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mass/housing movement of Kalvert/Kalvert/Hecht et al/Kaiser et al to have the biasing means and linear movement as taught by Hecht et al in order to have a system that is 
With respect to claim 18, Kalvert/Kalvert/Hecht et al/Kaiser et al discloses 25The device of claim 16, further comprising a first biasing means operable to return the first mass to the first neutral position (Hecht et al Fig 1, first biasing means 28a/30a to return first mass 24a to neutral).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mass/housing movement of Kalvert/Kalvert/Hecht et al/Kaiser et al to have the biasing means and linear movement as taught by Hecht et al in order to have a system that is adapted to the frequencies it needs to dampen with a wide range (Hecht et al [0005]) and with a space saving structure (Hecht et al [0008]). 
With respect to claim 19, Kalvert/Kalvert/Hecht et al/Kaiser et al discloses The device of claim 17, further comprising a second biasing means operable to return the second mass to the second neutral position (Hecht et al Fig 1, second biasing means 32a/34a to return second mass 26a to neutral).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mass/housing movement of Kalvert/Kalvert/Hecht et al/Kaiser et al to have the biasing means and linear movement as taught by Hecht et al in order to have a system that is adapted to the frequencies it needs to dampen with a wide range (Hecht et al [0005]) and with a space saving structure (Hecht et al [0008]). 
With respect to claim 21, Kalvert/Kalvert/Hecht et al/Kaiser et al discloses 5The tremor reduction device of Claim 15, wherein said wearable attachment member includes a coupling plate on which said docking receiver is mounted (Kalvert Fig 17, coupling plate 27 on which docking receiver 17 is mounted), said coupling plate having a contoured surface for complementary fitting to the portion of the user's body (Kalvert Fig 17, [0059], coupling plate 27 curved thus contoured to fit the user).  

Claims 22-23, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kalvert in view of Kaiser et al.
With respect to claim 22, Kalvert discloses 10A tremor reduction device worn by a user (Fig 17, [0002], device to reduce tremors), the device comprising: a. a body for attaching said tremor reduction 
Kalvert is silent on the elected embodiment.
Kaiser et al teaches an analogous tremor control system (Fig 9, [0041]) having an attachment device 40, a docking mechanism 12, two dampening members 50/52, and a hub 70 of arms 74/76 of frame 14 to which said first and second tremor damping members are attached (Fig 9), which is drawn towards the elected embodiment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arm of Kalvert to have two arms connected via a hub as taught by Kaiser et al in order to maintain the device center of mass with the center of the user’s arm (Kaiser et al [0022]) and be a better balanced system (Kaiser et al [0008]). 
With respect to claim 23, Kalvert/Kaiser et al discloses The device of Claim 22, further comprising at least one housing member attached to said distal portion of said at least one arm structure (Kalvert [0061], dampener has a case thus a housing and is attached to the arm 47).  
With respect to claim 26, Kalvert/Kaiser et al discloses 20The device of claim 23.
Kalvert/Kaiser et al as it is currently referenced is silent wherein the at least one housing member comprises a first housing member enclosing a first mass, and a second housing member enclosing a second mass.  
Kaiser further teaches the use of a first housing member, and a second housing member each with a mass ([0044]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single mass/housing of Kalvert/Kaiser et al to have two housing members 
With respect to claim 27, Kalvert/Kaiser et al/Kalvert discloses The device of Claim 26, wherein said at least one arm structure includes a first arm structure and a second arm structure, each attached to said body (Kaiser [0044], [0045], arms 74 and 76, each with an actuator 50/52).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single mass/housing of Kalvert/Kaiser et al to have two housing members as further taught by Kaiser et al in order to maintain the device center of mass with the center of the user’s arm (Kaiser et al [0022]) and be a better balanced system (Kaiser et al [0008]). 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kalvert/Kaiser et al as applied to claim 23 above, and further in view of Hecht et al.
With respect to claim 24, Kalvert/Kaiser et al discloses The device of Claim 23.
Kalvert/Kaiser et al  is silent on wherein said mass is contained in said at least one housing member, said mass being translatable along an axis between a proximal limit and a distal limit within said housing, and said device further comprising a biasing mechanism operable to return said mass to a neutral position between the 25proximal limit and the distal limit when said mass is displaced from said neutral position by a force having a component along the axis.  
Hecht et al teaches an analogous stabilizing system with a linear mass 24a in a housing 14a, said mass being translatable along an axis between a proximal limit and a distal limit within said housing ([0019], translatable along an axis 16a between a proximal limit 80a and a distal limit 82a), and said device further comprising a biasing mechanism operable to return said mass to a neutral position between the proximal limit and the distal limit when said mass is displaced from said neutral position by a force having a component along the axis ([0019], a biasing mechanism 28a/30a operable to return said mass to a neutral position).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mass/housing movement of Kalvert/Kaiser et al to have the biasing means and linear movement as taught by Hecht et al in order to have a system that is adapted to the . 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kalvert/Kaiser et al/Kalvert as applied to claim 27 above, and further in view of Berhanu (US 7946967).
With respect to claim 28, Kalvert/Kaiser et al/Kalvert discloses The device of claim 27.
White the joint of the arm 47 of Kalvert is moveable (Kalvert [0091], arm is articulated thus has a moveable joint), Kalvert/Kaiser et al/Kalvert does not specifically disclose wherein said first and second arm structures are each attached to said body by a movable joint, allowing said first and second arm structures to be moved and repositioned relative to the body.
Berhanu teaches an analogous wrist orthosis with a body attachment system 6, having a mount 34, for the attachment of a hub 36 from which two arms extend 40 (Fig 1), said first and second arm structures 40/40 are each attached to said body by a movable joint (Fig 1, joint 38), allowing said first and second arm structures to be moved and repositioned relative to the body (col 5 ln 30-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arm attachment to the body of Kalvert/Kaiser et al/Kalvert to have a moveable joint as taught by Berhanu in order to allow for a structure that is changed to best fit the user’s needs (Berhanu col 5 ln 30-40). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Green US 4484740 and Abe US 5807215 are cited to show that characteristics of the instant application are well known to those of ordinary skill in the art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/            Examiner, Art Unit 3786                                                                                                                                                                                            f